Case: 1:19-cv-00275-TSB-SKB Doc #: 17 Filed: 04/16/21 Page: 1 of 3 PAGEID #: 651




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

GREGORY LEWIS BRADLEY, JR.,                   :      Case No. 1:19-cv-275
                                              :
       Plaintiff,                             :      Judge Timothy S. Black
                                              :
vs.                                           :      Magistrate Judge Stephanie K.
                                              :      Bowman
UNDERWRITERS AT BANKERS                       :
INSURANCE COMPANY UNDER                       :
POLICY NO. 527083660, et al.,                 :
                                              :
       Defendants.                            :

                        DECISION AND ENTRY
           ADOPTING THE REPORTS AND RECOMMENDATIONS
         OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 10, 16)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and, on May 17, 2019, submitted a Report and

Recommendation. (Doc. 10). Plaintiff Gregory Lewis Bradley, Jr. filed objections and

an addendum to his objections. (Docs. 11, 12).

       Then, on June 27, 2019, Plaintiff filed a motion to enforce judgment for a specific

act. (Doc. 15). The Magistrate Judge submitted a second Report and Recommendation

related to this motion, suggesting that this motion be denied because it did not cure the

deficiencies in Plaintiff’s complaint. (Doc. 16). No objections were filed in response to

the second Report and Recommendation.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all
Case: 1:19-cv-00275-TSB-SKB Doc #: 17 Filed: 04/16/21 Page: 2 of 3 PAGEID #: 652




of the filings in this matter. Upon consideration of the foregoing, including Plaintiff’s

objections and addendum to his objections (Docs. 11, 12), the Court finds that the

Reports and Recommendations (Docs. 10, 16) should be and are hereby adopted in their

entirety.

       Plaintiff’s objections and addendum to his objections are not well-taken. Plaintiff

does not provide specific objections to the Magistrate Judge’s Report and

Recommendation. (Docs. 11, 12). Instead, Plaintiff generally reiterates the arguments

from his complaint, which are not proper objections pursuant to Fed. R. Civ. P. 72. See,

e.g., Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17,

2018) (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995) (“A party’s objections

are not sufficiently specific if they merely restate the claims made in the initial petition,

‘disput[e] the correctness’ of a report and recommendation without specifying the

findings purportedly in error, or simply ‘object[] to the report and recommendation and

refer[ ] to several of the issues in the case.’”).

       Moreover, as discussed by the Magistrate Judge, when liberally construing

Plaintiff’s complaint, Plaintiff is clearly challenging his state court proceedings and 2011

drug-trafficking conviction. (Doc. 10 at 3–4). Although Plaintiff generally defines a

variety of legal terms related to contract law, property law, and secured transactions,

Plaintiff’s exhibits and factual analysis attack the state court proceedings. (See Docs. 9,

9-1, 10, 12, 12-1, 15). As recognized by the Magistrate Judge – and the Northern District

of Ohio in a similar case with similar arguments brought by Plaintiff – these allegations,




                                                2
Case: 1:19-cv-00275-TSB-SKB Doc #: 17 Filed: 04/16/21 Page: 3 of 3 PAGEID #: 653




even liberally construed, do not state a claim. (Id.) See also Lewis Bradley v. Ohio, No.

1:14 CV 811, 2014 WL 4302537 (N.D. Ohio Aug. 27, 2014).

      Accordingly, for these reasons:

      1.     The Reports and Recommendations (Docs. 10, 16) are hereby ADOPTED;

      2.     Plaintiff’s objections (Docs. 11, 12) are OVERRULED;

      3.     Plaintiff’s complaint is DISMISSED pursuant to 28 U.S.C. §§
             1915(e)(2)(B) and 1915A(b)(1);

      4.     All remaining motions (Docs. 2, 3, 4, 5, 6, 7, and 15) are DENIED;

      5.     The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
             this Order would not be taken in good faith, and therefore DENIES
             Plaintiff leave to appeal in forma pauperis; and

      6.     The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED on the docket of this Court.

      IT IS SO ORDERED.

Date: 4/16/2021                                              s/Timothy S. Black
                                                           Timothy S. Black
                                                           United States District Judge




                                            3
